Name: Commission Implementing Decision (EU) 2019/583 of 3 April 2019 confirming or amending the provisional calculation of the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2017 and for certain manufacturers belonging to the Volkswagen pool for the calendar years 2014, 2015 and 2016 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2019) 2359) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  technology and technical regulations;  deterioration of the environment;  land transport;  mechanical engineering
 Date Published: 2019-04-11

 11.4.2019 EN Official Journal of the European Union L 100/66 COMMISSION IMPLEMENTING DECISION (EU) 2019/583 of 3 April 2019 confirming or amending the provisional calculation of the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2017 and for certain manufacturers belonging to the Volkswagen pool for the calendar years 2014, 2015 and 2016 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2019) 2359) (Only the Czech, Dutch, English, French, German, Hungarian, Italian and Swedish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(5) thereof, Whereas: (1) In accordance with Regulation (EC) No 443/2009, the Commission is required to calculate each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of passenger cars in the Union as well as for each pool of manufacturers. On the basis of that calculation, the Commission is to determine whether manufacturers and pools have complied with their specific emissions targets. (2) The detailed data to be used for the calculation of the average specific emissions of CO2 and the specific emissions targets is based on Member States' registrations of new passenger cars during the preceding calendar year. (3) All Member States submitted the 2017 data to the Commission. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State was not adjusted. (4) On 23 April 2018, the Commission published the provisional data and notified 91 manufacturers of the provisional calculations of their average specific emissions of CO2 and their specific emissions targets in 2017. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification. 35 manufacturers submitted notifications of errors within the given time-limit. (5) For the remaining 56 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed. For two manufacturers all vehicles reported in the provisional dataset were outside the scope of Regulation (EC) No 443/2009. (6) The Commission has verified the errors notified by the manufacturers and the respective reasons for their correction, and the provisional dataset has been confirmed or amended as appropriate. (7) In the case of records with missing or incorrect identification parameters, such as the type, variant, version code or the type approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values of those records. (8) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions target subtracted from the average specific emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emission target. (9) In accordance with Article 10(2) of Regulation (EC) No 443/2009, a manufacturer should be considered as compliant with its specific emissions target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium is to be imposed, unless the manufacturer concerned benefits from an exemption from that target or is a member of a pool and the pool complies with its specific emissions target. On that basis, SociÃ ©tÃ © des Automobiles Alpine SAS, Automobili Lamborghini S.p.A. and Mazda Motor Corporation should be considered as exceeding their specific emissions targets for 2017. (10) On 3 November 2015, the Volkswagen Group made a statement to the effect that irregularities had been found when determining type approval CO2 levels of some of their vehicles. Following a thorough investigation, sufficient clarifications have been obtained for confirming or amending the provisional data for Audi AG, Audi Hungaria Motor Kft, Bugatti Automotive S.A.S, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG for the calendar years 2014, 2015, 2016 and 2017. However, further clarifications are needed from Dr Ing. h.c. F. Porsche AG with regard to possible irregularities in the CO2 emissions and fuel consumption values stated in the emissions type approval of one vehicle model. As a consequence, the values for those calendar years for the Volkswagen pool and its member Dr Ing. h.c. F. Porsche AG cannot be confirmed or amended. (11) The Commission has, in accordance with Article 12 of Commission Implementing Regulation (EU) No 725/2011 (2), performed an ad hoc verification of CO2 savings certified by reference to Commission Implementing Decision 2013/341/EU (3) and Commission Implementing Decision (EU) 2015/158 (4). The verification showed satisfactory results with regard to the CO2 savings certified by reference to Implementing Decision 2013/341/EU. However, with regard to Implementing Decision (EU) 2015/158, the certified CO2 savings of two efficient alternators fitted in vehicles manufactured by Daimler AG exceeded the savings resulting from the Commission's verification by 9 % and 23 % respectively. The Commission notified Daimler AG of the deviations found and invited that manufacturer to provide evidence demonstrating the accuracy of the certified CO2 savings. (12) Based on the information provided by Daimler AG, the Commission has found that the difference in savings was due to the way in which the testing methodology referred to in Implementing Decision (EU) 2015/158 was applied for the purposes of the certification. More precisely, a run-in of the efficient alternators was performed prior to the certification test, even though the testing methodology referred to in that Implementing Decision neither prescribes nor allows a specific run-in of the efficient alternators to be performed outside the certification test. (13) It follows from Article 12 of Regulation (EC) No 443/2009 that, in order for CO2 savings from innovative technologies to be taken into account for the calculation of a manufacturer's specific average emissions, those savings must make a verified contribution to CO2 reductions, in accordance with a testing methodology capable of producing verifiable, repeatable and comparable results. As the certified CO2 savings of two efficient alternators in certain vehicles manufactured by Daimler AG have not been confirmed by the verification performed on the basis of the testing methodology referred to in Implementing Decision (EU) 2015/158, the certified CO2 savings attributed to those eco-innovations, in total 0,292 gCO2/km, should not be taken into account for the calculation of the average specific emissions of Daimler AG. (14) The values relating to the performance of a manufacturer as confirmed or amended by this Decision could be revised in the event that the relevant national authorities confirm the existence of irregularities in the CO2 emission values provided for the purpose of determining the manufacturer's compliance with the specific emissions target, HAS ADOPTED THIS DECISION: Article 1 1. The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of passenger cars and for each pool of such manufacturers in respect of the 2017 calendar year are specified in Annex I. 2. The values relating to the performance of Audi AG, Audi Hungaria Motor Kft, Bugatti Automotive S.A.S, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG, as confirmed or amended in respect of the 2014, 2015 and 2016 calendar years are specified in Annex II. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EC) No 443/2009: (1) Adidor Voitures SAS 2/4 Rue Hans List 78290 Croissy-sur-Seine France (2) ALFA Romeo S.p.A. Gate 8  Building 6  1st floor  B15N Colonna N47 C.so Settembrini, 40 10135 Torino Italy (3) Alpina Burkard Bovensiepen GmbH & Co. KG AlpenstraÃ e 35 - 37 86807 Buchloe Germany (4) SociÃ ©tÃ © des Automobiles Alpine SAS 1 Avenue du Golf 78288 Guyancourt Cedex France (5) Aston Martin Lagonda Ltd Gaydon Engineering Centre Banbury Road Gaydon Warwickshire CV35 0DB United Kingdom (6) Audi AG Letter box 011/1882 38436 Wolfsburg Germany (7) Audi Hungaria Motor KFT Letter box 011/1882 38436 Wolfsburg Germany (8) Automobiles Citroen 7, rue Henri Sainte-Claire Deville 92500 Rueil-Malmaison France (9) Automobiles Peugeot 7, rue Henri Sainte-Claire Deville 92500 Rueil-Malmaison France (10) AVTOVAZ JSC Represented in the Union by: CS AUTOLADA 211 Konevova 130 00 Prague 3 Czechia (11) Bee Bee Automotive 182 RT BeaugÃ © 72700 Rouillon France (12) Bentley Motors Ltd Pyms Lane Crewe Cheshire CW1 3PL United Kingdom (13) BLUECAR SAS 31-32 quai de Dion Bouton 92800 Puteaux France (14) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (15) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (16) Bugatti Automobiles SAS Letter box 011/1882 38436 Wolfsburg Germany (17) BYD AUTO INDUSTRY COMPANY LIMITED Represented in the Union by: BYD Europe B.V. 's-Gravelandseweg 256 3125 BK Schiedam The Netherlands (18) Caterham Cars Ltd 2 Kennet Road Dartford Kent DA1 4QN United Kingdom (19) Chevrolet Italia S.p.A. Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (20) FCA US LLC Represented in the Union by: Fiat Chrysler Automobiles Gate 8  Building 6  1st floor  B15N Colonna N47 C.so Settembrini, 40 10135 Torino Italy (21) CNG-Technik GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (22) Automobile Dacia SA Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (23) Daimler AG F403, EA/R 70546 Stuttgart Germany (24) Donkervoort Automobielen BV Pascallaan 96 8218 NJ Lelystad The Netherlands (25) Dr Motor Company Srl S.S. 85, Venafrana km 37,500 86070 Macchia d'Isernia Italy (26) Ferrari S.p.A. Via Emilia Est 1163 41122 Modena Italy (27) FCA Italy S.p.A. Gate 8  Building 6  1st floor  B15N Colonna N47 C.so Settembrini, 40 10135 Torino Italy (28) Ford India Private Ltd Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (29) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (30) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (31) General Motors Holdings LLC Represented in the Union by: KnowMotive Bouwhuispad 1 8121 PX Olst Netherlands (32) GM Korea Company Represented in the Union by: Adam Opel GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (33) Great Wall Motor Company Ltd Represented in the Union by: Great Wall Motor Europe Technical Center GmbH Otto-Hahn-Str. 5 63128 Dietzenbach Germany (34) Honda Automobile (China) Co., Ltd Represented in the Union by: Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (35) Honda Motor Co., Ltd Represented in the Union by: Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (36) Honda Turkiye A.S. Represented in the Union by: Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (37) Honda of the UK Manufacturing Ltd Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (38) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (39) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (40) Hyundai Motor Manufacturing Czech s.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (41) Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (42) Hyundai Motor India Ltd Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (43) Jaguar Land Rover Ltd Abbey Road Whitley Coventry CV3 4LF United Kingdom (44) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (45) KIA Motors Slovakia s.r.o. Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (46) Koenigsegg Automotive AB Valhall Park 262 74 Angelholm Sweden (47) KTM-Sportmotorcycle AG Stallhofnerstrasse 3 5230 Mattighofen Austria (48) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (49) Automobili Lamborghini S.p.A. via Modena 12 40019 Sant'Agata Bolognese (BO) Italy (50) Lotus Cars Ltd Hethel Norwich Norfolk NR14 8EZ United Kingdom (51) Magyar Suzuki Corporation Ltd 2500 Esztergom Schweidel Jozsef U52 Hungary (52) Mahindra & Mahindra Ltd Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (53) MAN Truck & Bus AG Letter box 011/1882 38436 Wolfsburg Germany (54) Maruti Suzuki India Ltd Represented in the Union by: Magyar Suzuki Corporation Ltd 2500 Esztergom Schweidel Jozsef U52 Hungary (55) Maserati S.p.A. Viale Ciro Menotti 322 41122 Modena Italy (56) Mazda Motor Corporation Represented in the Union by: Mazda Motor Europe GmbH European R & D Centre Hiroshimastr 1 61440 Oberursel/Ts Germany (57) McLaren Automotive Ltd Chertsey Road Woking Surrey GU21 4YH United Kingdom (58) Mercedes-AMG GmbH F403, EA/R 70546 Stuttgart Germany (59) MG Motor UK Ltd International HQ Q Gate Low Hill Lane Birmingham B31 2BQ United Kingdom (60) Mitsubishi Motors Corporation MMC Represented in the Union By: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (61) Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (62) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the Union by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (63) Morgan Technologies Ltd Pickersleigh Road Malvern Link Worcestershire WR14 2LL United Kingdom (64) Nissan International SA Represented in the Union by: Renault Nissan Representation Office Av des Arts 40 1040 Bruxelles Belgium (65) Noble Automotive Ltd 24a Centurion Way Meridian Business Park Leicester LE19 1WH United Kingdom (66) Adam Opel GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (67) Opel Automobile GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (68) Pagani Automobili S.p.A. Via dell' Artigianato 5 41018 San Cesario sul Panaro (Modena), Italy (69) Perodua UK Limited Dorney House 46 - 48a High Street Buckinghamshire SL1 7JP United Kingdom (70) PGO Automobiles ZA de la pyramide 30380 SAINT CHRISTOL les AlÃ ¨s France (71) Dr Ing hc F Porsche AG Letter box 011/1882 38436 Wolfsburg Germany (72) PSA Automobiles SA 2-10 boulevard de l'Europe 78300 Paris France (73) Quattro GmbH Letter box 011/1882 38436 Wolfsburg Germany (74) Radical Motorsport Ltd 24 Ivatt Way Business Park Westwood Peterborough PE3 7PG United Kingdom (75) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (76) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (77) Rolls-Royce Motor Cars Ltd Petuelring 130 80788 MÃ ¼nchen Germany (78) Seat SA Letter box 011/1882 38436 Wolfsburg Germany (79) Secma S.A.S. Rue Denfert Rochereau 59580 Aniche France (80) Skoda Auto AS Letter box 011/1882 38436 Wolfsburg Germany (81) SsangYong Motor Company Represented in the Union by: SsangYong Motor Europe Office Herriotstrasse 1 60528 Frankfurt am Main Germany (82) Subaru Cooperation Represented in the Union by: SUBARU EUROPE N.V./S.A Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (83) Suzuki Motor Corporation Represented in the Union by: Magyar Suzuki Corporation Ltd 2500 Esztergom Schweidel Jozsef U52 Hungary (84) Suzuki Motor Thailand Co. Ltd Represented in the Union by: Magyar Suzuki Corporation Ltd 2500 Esztergom Schweidel Jozsef U52 Hungary (85) Tecno Meccanica Imola SPA Represented in the Union by: Via Selice Provinciale 42/E 40026 Imola Bologna Italy (86) Tesla Motors Ltd Represented in the Union by: Tesla Motors NL 7-9 Atlasstraat 5047 RG Tilburg The Netherlands (87) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (88) Volkswagen AG Letter box 011/1882 38436 Wolfsburg Germany (89) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g 405 31 GÃ ¶teborg Sweden (90) Pool for: BMW Group Petuelring 130 80788 Munich Germany (91) Pool for: Daimler AG F403, EA/R 70546 Stuttgart Germany (92) Pool for: FCA Italy S.p.A. C.so Settembrini, 40 Gate 8  Building 6  1st floor  B15N Colonna N47 10135 Torino Italy (93) Pool for: Ford-Werke GmbH Niehl Plant, building Imbert 479 Henry Ford Strasse 1 50735 KÃ ¶ln Germany (94) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (95) Pool for: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (96) Pool for: Hyundai Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (97) Pool for: Kia Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (98) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SH Born The Netherlands (99) Pool for: Renault 1 Avenue du Golf 78288 Guyancourt Cedex France (100) Pool for: Suzuki Suzuki Allee 7 64625 Bensheim Germany (101) Pool for: Tata Motors Ltd, Jaguar Cars Ltd, Land Rover Abbey Road Whitley Coventry CV3 4LF United Kingdom (102) VW Group PC Letter box 011/1882 38436 Wolfsburg Germany Done at Brussels, 3 April 2019. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Implementing Regulation (EU) No 725/2011 of 25 July 2011 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 194, 26.7.2011, p. 19). (3) Commission Implementing Decision 2013/341/EU of 27 June 2013 on the approval of the Valeo Efficient Generation Alternator as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 179, 29.6.2013, p. 98). (4) Commission Implementing Decision (EU) 2015/158 of 30 January 2015 on the approval of two Robert Bosch GmbH high efficient alternators as the innovative technologies for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 26, 31.1.2015, p. 31). ANNEX I Table 1 Values relating to the performance of manufacturers confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 for calendar year 2017 A B C D E F G H I J Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass CO2 savings from eco-innovations Average CO2 emissions (100 %) ADIDOR VOITURES SAS DMD 42 159,000 1 300,00 159,000 ALFA ROMEO SPA P3 82 132 120,506 133,388  12,882  12,884 1 466,54 120,506 ALPINA BURKARD BOVENSIEPEN GMBH E CO KG DMD 486 179,021 1 874,76 179,021 SOCIETE DES AUTOMOBILES ALPINE 7 137,000 119,425 17,575 17,575 1 161,00 137,000 ASTON MARTIN LAGONDA LTD D 2 174 289,245 299,000  9,755  9,755 1 873,04 289,245 AUDI AG P13 776 701 124,527 137,686  13,159  13,159 1 560,59 124,527 AUDI HUNGARIA MOTOR KFT P13 7 743 145,060 129,957 15,103 15,103 1 391,47 145,060 AUTOMOBILES CITROEN 626 876 105,584 122,062  16,478  16,478 1 218,71 105,584 AUTOMOBILES PEUGEOT 949 417 104,533 123,476  18,943  18,943 1 249,64 104,533 AVTOVAZ JSC P10 3 767 171,997 121,641 50,356 50,356 1 209,50 171,997 BEE BEE AUTOMOTIVE DMD 4 0,000 763,50 0,000 BENTLEY MOTORS LTD D 3 439 267,428 287,000  19,572  19,572 2 514,71 267,428 BLUECAR SAS DMD 340 0,000 1 455,68 0,000 BAYERISCHE MOTOREN WERKE AG P1 965 330 120,794 138,061  17,267  17,267 1 568,78 0,173 120,967 BMW M GMBH P1 17 246 160,703 141,478 19,225 19,225 1 643,57 0,205 160,908 BUGATTI AUTOMOBILES SAS P13 13 517,769 160,949 356,820 356,820 2 069,62 517,769 BYD AUTO INDUSTRY COMPANY LIMITED DMD 1 0,000 2 495,00 0,000 CATERHAM CARS LIMITED DMD 119 141,975 620,76 141,975 CHEVROLET ITALIA SPA P5 2 119,000 107,040 11,960 11,960 890,00 119,000 FCA US LLC P3 104 206 141,530 140,371 1,159 1,157 1 619,33 141,530 CNG-TECHNIK GMBH P4 517 162,714 137,815 24,899 24,899 1 563,40 162,714 AUTOMOBILE DACIA SA P10 456 291 117,496 121,287  3,791  3,792 1 201,74 117,496 DAIMLER AG P2 959 295 126,672 139,684  13,304  13,306 1 604,30 0,087 126,759 DONKERVOORT AUTOMOBIELEN BV DMD 6 178,000 865,00 178,000 DR MOTOR COMPANY SRL DMD 410 151,634 1 257,80 151,634 FERRARI SPA D 2 578 282,772 290,000  7,228  7,228 1 732,75 282,772 FCA ITALY SPA P3 789 688 116,079 120,190  4,111  4,112 1 177,74 116,079 FORD INDIA PRIVATE LIMITED P4 35 037 113,770 114,631  0,861  0,861 1 056,10 113,770 FORD MOTOR COMPANY P4 19 185 205,214 149,988 55,226 55,219 1 829,77 205,214 FORD-WERKE GMBH P4 969 899 119,360 130,121  10,761  10,764 1 395,05 119,360 GENERAL MOTORS HOLDINGS LLC P5 2 478 260,976 151,809 109,167 109,167 1 869,62 260,976 GM KOREA COMPANY P5 6 139,500 136,166 3,334 3,334 1 527,33 139,500 GREAT WALL MOTOR COMPANY LIMITED DMD 2 214,500 1 735,50 214,500 HONDA AUTOMOBILE CHINA CO LTD P6 1 125,000 117,643 7,357 7,357 1 122,00 125,000 HONDA MOTOR CO LTD P6 72 149 119,922 124,126  4,204  4,204 1 263,86 0,062 119,984 HONDA TURKIYE AS P6 766 138,168 128,157 10,011 10,011 1 352,07 0,174 138,342 HONDA OF THE UK MANUFACTURING LTD P6 58 701 135,935 135,678 0,257 0,257 1 516,64 0,003 135,938 HYUNDAI MOTOR COMPANY P7 89 118 115,397 133,556  18,159  18,159 1 470,21 115,397 HYUNDAI ASSAN OTOMOTIV SANAYI VE TICARET AS P7 172 602 113,695 115,302  1,607  1,607 1 070,77 113,695 HYUNDAI MOTOR MANUFACTURING CZECH SRO P7 235 459 131,628 132,985  1,357  1,357 1 457,71 131,628 HYUNDAI MOTOR EUROPE GMBH P7 256 111,055 134,884  23,829  23,829 1 499,28 111,055 HYUNDAI MOTOR INDIA LTD P7 3 134,667 114,703 19,964 19,964 1 057,67 134,667 JAGUAR LAND ROVER LIMITED P12/ND 229 124 151,667 178,025  26,358  26,358 1 953,18 151,667 KIA MOTORS CORPORATION P8 299 233 113,941 127,350  13,409  13,409 1 334,42 113,941 KIA MOTORS SLOVAKIA SRO P8 156 263 132,944 132,392 0,552 0,552 1 444,74 132,944 KOENIGSEGG AUTOMOTIVE AB DMD 3 381,000 1 442,00 381,000 KTM-SPORTMOTORCYCLE AG DMD 27 191,667 886,11 191,667 LADA AUTOMOBILE GMBH DMD 917 216,000 1 285,15 216,000 AUTOMOBILI LAMBORGHINI SPA D 897 320,896 316,000 4,896 4,815 1 682,85 320,896 LOTUS CARS LIMITED D 704 204,964 225,000  20,036  20,036 1 150,01 204,964 MAGYAR SUZUKI CORPORATION LTD P11/ND 111 790 121,564 123,114  1,550  1,552 1 221,97 121,564 MAHINDRA & MAHINDRA LTD DMD 410 187,344 1 986,61 187,344 MAN TRUCK & BUS AG P13 3 194,000 169,299 24,701 24,701 2 252,33 194,000 MARUTI SUZUKI INDIA LTD P11/ND 19 780 100,060 123,114  23,054  23,054 957,15 100,060 MASERATI SPA D 8 715 199,485 242,000  42,515  42,515 2 150,33 199,485 MAZDA MOTOR CORPORATION ND 215 697 130,745 129,426 1,319 1,319 1 324,24 0,026 130,771 MCLAREN AUTOMOTIVE LIMITED D 790 252,158 270,000  17,842  17,842 1 525,91 252,158 MERCEDES-AMG GMBH P2 2 111 241,227 142,677 98,550 98,550 1 669,80 241,227 MG MOTOR UK LIMITED D 4 385 128,122 146,000  17,878  17,878 1 301,50 128,122 MITSUBISHI MOTORS CORPORATION MMC P9 75 724 125,682 138,791  13,109  13,109 1 584,76 125,682 MITSUBISHI MOTORS EUROPE BV MME P9 9 135,000 127,377 7,623 7,623 1 335,00 135,000 MITSUBISHI MOTORS THAILAND CO LTD MMTH P9 29 213 96,637 108,541  11,904  11,904 922,84 96,637 MORGAN TECHNOLOGIES LTD DMD 415 194,535 1 083,06 194,535 NISSAN INTERNATIONAL SA 562 522 116,915 128,675  11,760  11,760 1 363,41 116,915 NOBLE AUTOMOTIVE LTD D 2 335,500 1 416,00 335,500 ADAM OPEL GMBH P5 748 316 123,837 127,333  3,496  3,496 1 334,05 123,837 OPEL AUTOMOBILE GMBH 168 684 123,572 127,263  3,691  3,691 1 332,52 0,006 123,578 PAGANI AUTOMOBILI SPA DMD 2 343,000 1 340,00 343,000 PERODUA UK LIMITED DMD 1 137,000 1 025,00 137,000 PGO AUTOMOBILES DMD 3 202,333 1 281,67 202,333 PSA AUTOMOBILES SA 503 130,205 137,935  7,730  7,730 1 566,03 130,205 QUATTRO GMBH P13 7 188 218,391 149,262 69,129 69,129 1 813,88 218,391 RADICAL MOTORSPORT LTD DMD 7 343,000 1 148,00 343,000 RENAULT SAS P10 1 171 619 106,280 126,441  20,161  20,162 1 314,53 106,280 RENAULT TRUCKS DMD 25 169,800 2 200,84 169,800 ROLLS-ROYCE MOTOR CARS LTD P1 600 329,247 181,831 147,416 147,416 2 526,56 329,247 SEAT SA P13 386 597 117,749 124,835  7,086  7,087 1 279,38 117,749 SECMA SAS DMD 50 133,560 686,86 133,560 SKODA AUTO AS P13 660 580 115,948 126,105  10,157  10,255 1 307,18 0,023 115,971 SSANGYONG MOTOR COMPANY ND 16 426 157,207 167,573  10,366  10,366 1 668,47 157,207 SUBARU CORPORATION ND 28 951 160,390 164,616  4,226  4,226 1 594,90 160,390 SUZUKI MOTOR CORPORATION P11/ND 78 324 114,500 123,114  8,614  8,614 964,30 114,500 SUZUKI MOTOR THAILAND CO LTD P11/ND 23 258 96,756 123,114  26,358  26,358 882,16 96,756 TECNO MECCANICA IMOLA SPA DMD 4 0,000 749,50 0,000 TESLA MOTORS LTD 17 780 0,000 172,304  172,304  172,304 2 318,09 0,000 TOYOTA MOTOR EUROPE NV SA 692 814 103,069 127,740  24,671  24,906 1 342,94 103,069 VOLKSWAGEN AG P13 1 634 804 120,391 130,638  10,247  10,250 1 406,36 120,391 VOLVO CAR CORPORATION 277 748 124,437 146,260  21,823  21,823 1 748,19 124,437 Table 2 Values relating to the performance of pools confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 for calendar year 2017 A B C D E F G H I J Pool names Pool Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass CO2 savings from eco-innovations Average CO2 emissions (100 %) BMW GROUP P1 983 176 121,621 138,147  16,526  16,526 1 570,67 0,173 121,794 DAIMLER AG P2 961 406 126,924 139,690  13,058  13,061 1 604,44 0,087 127,011 FCA ITALY SPA P3 976 026 119,169 123,455  4,286  4,288 1 249,19 119,169 FORD-WERKE GMBH P4 1 024 638 120,798 129,967  9,169  9,172 1 391,68 120,798 GENERAL MOTORS P5 750 802 124,290 127,414  3,124  3,124 1 335,82 124,290 HONDA MOTOR EUROPE LTD P6 131 617 127,170 129,301  2,131  2,131 1 377,11 0,036 127,206 HYUNDAI P7 497 438 122,487 126,952  4,465  4,465 1 325,71 122,487 KIA P8 455 496 120,460 129,080  8,620  8,620 1 372,27 120,460 MITSUBISHI MOTORS P9 104 946 117,597 130,369  12,772  12,772 1 400,48 117,597 RENAULT P10 1 631 677 109,568 124,989  15,421  15,422 1 282,75 109,568 SUZUKI POOL P11/ND 233 152 114,892 123,114  8,222  8,223 1 079,05 114,892 TATA MOTORS LTD, JAGUAR CARS LTD, LAND ROVER P12/ND 229 124 151,667 178,025  26,358  26,358 1 953,18 151,667 VW GROUP PC (1) P13 Explanatory notes to Tables 1 and 2: Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EC) No 443/2009 for the calendar year 2017; ND means that a derogation relating to a niche manufacturer has been granted in accordance with Article 11(4) of Regulation (EC) No 443/2009 for the calendar year 2017; DMD means that a de minimis exemption applies in accordance with Article 2(4) of Regulation (EC) No 443/2009, i.e. a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2017 does not have to meet a specific emissions target; P means that the manufacturer is a member of a pool (listed in table 2) formed pursuant to Article 7 of Regulation (EC) No 443/2009 and the pooling agreement is valid for calendar year 2017. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass and/or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average specific emissions of CO2 (100 %) means the average specific emissions of CO2 (in g CO2/km) that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the use of innovative technologies referred to in Article 12 of Regulation (EC) No 443/2009 (see also note on Column I). Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin only applies if the manufacturer has notified the Commission of records with the error code B as set out in Article 9(3) of Commission Regulation (EU) No 1014/2010 (2). The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1= the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1= the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2= the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2= the specific emissions target excluding the unidentifiable vehicles. Column H: Average mass means the average of the mass in running order (kilogrammes) of the vehicles attributed to the manufacturer. Column I: CO2 savings from eco-innovations means the emission reductions that are taken into account for the calculation of the average specific emissions of CO2 listed in column D resulting from the use of innovative technologies that make a verified contribution to CO2 reductions and that have been approved by the Commission in accordance with Article 12 of Regulation (EC) No 443/2009. Column J: Average CO2 emissions (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emission but exclude emission reductions resulting from innovative technologies referred to in Article 12 of Regulation (EC) No 443/2009. (1) The data for the VW Group PC pool cannot be confirmed or amended for calendar year 2017. (2) Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 293, 11.11.2010, p. 15). ANNEX II Table 1 Values relating to the performance of manufacturers which are members of the pool VW GROUP PC confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 for calendar year 2016 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) AUDI AG P14 783 896 124,968 138,723  13,755  14,046 1 583,27 124,968 AUDI HUNGARIA MOTOR KFT P14 9 950 144,517 130,000 14,517 14,017 1 392,40 144,517 BUGATTI AUTOMOBILES SAS P14 7 568,143 157,376 410,767 396,747 1 991,43 568,143 QUATTRO GMBH P14 9 275 214,612 147,126 67,486 67,465 1 767,14 214,612 SEAT SA P14 340 155 115,849 123,936  8,087  8,088 1 259,70 115,849 SKODA AUTO AS P14 627 533 111,894 124,918  13,024  13,189 1 281,20 111,894 VOLKSWAGEN AG P14 1 651 339 118,551 130,216  11,665  11,754 1 397,13 118,551 Table 2 Values relating to the performance of manufacturers which are members of the pool VW GROUP PC confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 for calendar year 2015 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) AUDI AG P14 717 933 126,245 139,941  13,696  13,696 1 589,53 126,834 AUDI HUNGARIA MOTOR KFT P14 11 710 142,770 131,387 11,383 11,383 1 402,36 142,770 BUGATTI AUTOMOBILES SAS P14 7 541,857 160,959 380,898 380,898 2 049,43 541,857 QUATTRO GMBH P14 6 313 224,593 149,793 74,800 74,800 1 805,11 224,593 SEAT SA P14 332 980 116,577 124,324  7,747  7,747 1 247,79 116,577 SKODA AUTO AS P14 585 553 115,511 125,552  10,041  10,041 1 274,68 115,511 VOLKSWAGEN AG P14 1 655 305 118,259 130,864  12,605  12,605 1 390,90 118,853 Table 3 Values relating to the performance of manufacturers which are members of the pool VW GROUP PC confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 for calendar year 2014 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average CO2 (80 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) AUDI AG P12 683 752 121,362 138,499  17,137  17,137 1 557,98 131,253 AUDI HUNGARIA MOTOR KFT P12 5 018 145,034 131,858 13,176 13,176 1 412,66 151,730 BENTLEY MOTORS LTD P12 2 249 285,434 181,668 103,766 103,670 2 502,60 301,128 BUGATTI AUTOMOBILES SAS P12 17 552,846 160,388 392,458 392,458 2 036,94 558,647 AUTOMOBILI LAMBORGHINI SPA P12 510 317,490 144,398 173,092 173,092 1 687,06 328,422 QUATTRO GMBH P12 4 874 225,943 153,011 72,932 72,932 1 875,52 236,635 SEAT SA P12 316 545 110,877 124,039  13,162  13,164 1 241,57 117,265 SKODA AUTO AS P12 546 133 114,628 125,591  10,963  11,034 1 275,52 120,968 VOLKSWAGEN AG P12 1 549 589 113,030 130,532  17,502  17,605 1 383,64 123,868 Explanatory notes to Tables 1, 2, 3: Column A: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Column B: The manufacturer is a member of the VW GROUP PC pool (P12 or P14) formed pursuant to Article 7 of Regulation (EC) No 443/2009 and the pooling agreement is valid for the calendar years 2014, 2015 and 2016. The provisional data for the VW GROUP PC pool can however not be confirmed or amended for any of those calendar years. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass and/or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Tables 1, 2 and 3: Average specific emissions of CO2 (100 %) means the average specific emissions of CO2 (g CO2/km) that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the use of innovative technologies referred to in Article 12 of Regulation (EC) No 443/2009, and in Tables 2 and 3 emission reductions resulting from the provisions on super credits in Article 5 of Regulation (EC) No 443/2009 and the use of E85 in accordance with Article 6 of that Regulation. Table 3: Average CO2 (80 %) corrected means the average specific emissions of CO2 that have been calculated on the basis of the 80 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third indent of the second paragraph of Article 4 of Regulation (EC) No 443/2009 and point 4 of Commission Communication COM(2010) 657 final (1). Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin only applies if the manufacturer has notified the Commission of records with the error code B as set out in Article 9(3) of Regulation (EU) No 1014/2010. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1= the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1= the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2= the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2= the specific emissions target excluding the unidentifiable vehicles. Column H: Average mass means the average of the mass in running order (kilogrammes) of the vehicles attributed to the manufacturer. Column I: Tables 1, 2 and 3: Average CO2 emissions (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emission but exclude emission reductions resulting from innovative technologies referred to in Article 12 of Regulation (EC) No 443/2009. For the calendar years 2014 and 2015 (Tables 2 and 3) the emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EC) No 443/2009 and on the use of E85 in Article 6 of that Regulation are also excluded from the calculation. (1) Communication from the Commission of 10 November 2010 on the monitoring of data on the registration of new passenger cars (COM(2010) 657 final).